Citation Nr: 1550319	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  03-119 40A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine disability.  

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to an initial higher (compensable) rating for chronic fatigue syndrome (CFS).  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from May 1965 to August 1968, and on active duty in the Coast Guard from November 1990 to March 1991.  He also had additional service in the Coast Guard Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2004 and April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The April 2004 RO decision denied service connection for a lumbosacral spine disability (listed as lumbar spine, L5-S1, degenerative disc disease) and for a cervical spine disability (listed as cervical spine, C3-C7, degenerative disc disease), both to include as due to an undiagnosed illness.  

In March 2007, the Board remanded the issues of entitlement to service connection for a lumbosacral spine disability and for a cervical spine disability, both to include as due to an undiagnosed illness, for further development.  

The July 2007 RO decision granted service connection and a noncompensable rating for CFS (chronic fatigue with muscle weakness and soreness), effective July 9, 2003.  

In an August 2009 decision, the Board denied the Veteran's claims for entitlement to service connection for a lumbosacral spine disability; entitlement to service connection cervical spine disability; and entitlement to an initial higher (compensable) rating for CFS.  

The Veteran then appealed the Board's August 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the parties (the Veteran and the VA Secretary) filed a Joint Motion which requested that the Board's decision, as to those issues, be vacated and remanded.  A November 2010 Court Order granted the motion.  

In April 2011, the Board remanded the issues of entitlement to service connection for a lumbosacral spine disability; entitlement to service connection cervical spine disability; and entitlement to an initial higher (compensable) rating for CFS, for further development.  

In November 2011, the Board determined that the issue of entitlement to a TDIU rating was raised during the Veteran's previously appealed increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board again remanded the issues of entitlement to service connection for a lumbosacral spine disability; entitlement to service connection cervical spine disability; and entitlement to an initial higher (compensable) rating for CFS, as well as the issue of entitlement to a TDIU, for further development.  

In August 2015, the Board requested a Veterans Health Administration (VHA) opinion, and the VHA opinion was obtained in September 2015.  As the VHA opinion is fully favorable to the Veteran, and the relevant claims are being granted in full, it is not necessary to provide an opportunity for the Veteran and his attorney to respond to the VHA opinion and the Board will decide the matter accordingly.  

The issues of entitlement to an initial higher (compensable) rating for CFS and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.



FINDINGS OF FACT

1.  The Veteran's current degenerative disc disease and degenerative joint disease of the lumbosacral spine had its onset during his period of active duty from November 1990 to March 1991.  

2.  The Veteran's current degenerative disc disease and degenerative joint disease of the cervical spine had its onset during his period of active duty from November 1990 to March 1991.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc disease and degenerative joint disease of the lumbosacral spine have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for degenerative disc disease and degenerative joint disease of the cervical spine have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Veteran served on active duty in the Navy from May 1965 to August 1968, and on active duty in the Coast Guard from November 1990 to March 1991.  He also had additional service in the Coast Guard Reserve.  

The Veteran contends that he has a lumbosacral spine disability and a cervical spine disability that are related to service.  He specifically maintains that he has suffered from low back pain and neck pain since his period of active duty in the Coast Guard from November 1990 to March 1991.  He reports that his lumbosacral spine and cervical spine disabilities are the result of the pounding his body received while performing his duties on a high speed, twenty-two foot, open patrol boat, while deployed in the Persian Gulf.  The Veteran indicates that he was treated for low back problems in April 1991, within one month after his period of active duty in the Coast Guard ended in March 1991.  He also states that he was treated for long-term lumbar and cervical spasms in December 1992.  The Veteran essentially contends that he suffered from lumbosacral spine and cervical spine problems during his period of active duty in the Coast Guard from November 1990 to March 1991 and since that time.  

The Veteran's service treatment records for his period of active duty in the Navy from May 1965 to August 1968, and for his period of active duty in the Coast Guard from November 1990 to March 1991, do not show complaints findings or diagnoses of any lumbosacral spine or cervical spine problems.  

Post-service private and VA treatment records indicate that the Veteran was treated for variously diagnosed lumbosacral spine and cervical spine problems, including mechanical lumbar spine pain; lumbar somatic dysfunction; degenerative arthritis of the lumbar spine; degenerative disc disease of the lumbar spine; mechanical cervical spine pain; cervical spondylosis; cervical somatic dysfunction; and degenerative disc disease of the cervical spine.  

For example, an April 1991 VA treatment entry, within one month after his period of active duty in the Coast Guard ended in March 1991, noted that the Veteran had chronic back problems that were aggravated during his active duty.  The diagnoses included acute back pain.  An April 1991 radiological report, as to the Veteran's lumbosacral spine, related an impression of a normal evaluation.  

A November 1992 private treatment report, apparently from Dr. M. Schneider, indicated that the Veteran had Desert Storm ailments including cervical and lumbar spasms, which were much improved with chiropractic manipulations.  There was also a notation that the Veteran had a long term backache.  

On a medical history report at the time of a Persian Gulf examination in February 1993, apparently for Coast Guard Reserve purposes, the Veteran reported that he had a recurring lower backache for two years.  The reviewing examiner did not refer to any lumbosacral spine problems.  A July 1995 VA treatment entry noted that the Veteran reported complaints including a backache.  The impression included a backache and joint pains.  

An April 1998 VA examination report indicated that the Veteran reported that in 1991, after he returned from the Persian Gulf, he was painting his house and his back gave out and caused him to fall off a ladder.  The Veteran stated that he had intermittent and recurrent pain and weakness in his low back.  He also indicated that he had stiffness in his low back, as well as constant fatigability or a lack of endurance.  The diagnoses were mild degenerative arthritis of the lumbosacral spine and mild degenerative disc disease at L5-S1.  

An October 2003 VA treatment entry noted that the Veteran reported that he had pain radiating from his neck to both posterior shoulders, which had been present for twelve years and had worsened in the previous eight months.  The Veteran indicated that such symptoms had developed since he served in the Persian Gulf in 1991.  The Veteran also stated that he had pain in his left buttocks that radiated down the posterior aspect of his left leg, and had been intermittent for twelve years.  The examiner did not provide diagnoses at that time.  An October 2003 VA radiological report, as to the Veteran's cervical spine, related an impression of degenerative disease from C3 through C7, with straightened curvature.  

An October 2003 VA radiological report, as to the Veteran's lumbosacral spine, noted an impression of chronic degenerative disc disease at L5-S1, slightly more progressed.  A November 2003 VA chronic fatigue syndrome examination report related diagnoses including degenerative disc disease of the spine.  

A December 2006 VA treatment entry indicated an assessment that included left mechanical upper cervical spine pain; left C6-C7 disc herniation with dynamic radiculopathy of the left C7 nerve root; and chronic mechanical lumbosacral spine pain.  A May 2008 VA treatment entry noted an assessment that included left mechanical upper cervical spine pain; left C6-C7 disc herniation with dynamic radiculopathy of the left C7 nerve root; chronic mechanical lumbosacral spine pain; and mechanic thoracic spine pain.  

At a May 2011 VA spine examination report included a notation that the Veteran's claims file was reviewed.  The Veteran reported that he began having pain in his lumbosacral spine and cervical spine while he was stationed overseas.  He stated that he did not know when he was first diagnosed with degenerative disc disease of the lumbosacral spine and cervical spine.  The diagnoses were degenerative disc disease of the cervical spine, with neural stenosis, and degenerative disc disease of the lumbosacral spine, with disc bulging and herniation.  The examiner commented that the Veteran's back and neck conditions were less likely as not (less than 50/50 probability) caused by or the result of his military service.  The examiner stated that there was no documentation of the Veteran having any type of back injury, symptoms, or back and neck complaints while in his military service.  

A July 2011 VA treatment report included diagnoses of chronic episodic mechanical cervical spine pain; chronic episodic mechanical lumbar spine pain; lumbar disc bulges and protrusions (L2/L3, L4/L5, and L5/S1, and right L4 root compression); cervical spondylosis; lumbar somatic dysfunction; and cervical somatic dysfunction.  

A January 2012 VA back conditions examination report included a notation that the Veteran's claims file was reviewed.  It was noted that the Veteran denied a specific injury and reported that he had a gradual onset of pain.  The diagnosis was degenerative disc disease of the lumbosacral spine, with a date of diagnosis in 1998.  

A January 2012 VA neck conditions examination report also included a notation that the Veteran's claims file was reviewed.  The examiner stated that the Veteran denied a specific injury and reported that he had a gradual onset of pain.  The diagnosis was degenerative disc disease of the cervical spine, with a date of diagnosis in 2003.  The examiner reported that imaging studies of the cervical spine had been performed and that degenerative joint disease was not diagnosed.  However, the examiner also indicated that other diagnostic tests findings and/or results included degenerative changes of the spine, uncovertebral osteoarthritis, and neural foraminal stenosis.  

The examiner, who conducted both the January 2012 VA back conditions examination and the January 2012 neck conditions examination, indicated that the claimed conditions were less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected chronic fatigue syndrome.  The examiner stated that medical literature and current medical knowledge did not support that chronic fatigue syndrome would cause degenerative changes anywhere in the body including the back and neck.  

The examiner also commented that the claimed conditions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that a spine x-ray in April 1991 was negative, which proved that the Veteran did not have degenerative changes while in the military.  The examiner maintained that she found no evidence in the Veteran's service treatment records of him having any service-related injury that would cause degenerative changes in his back and neck later in life.  The examiner indicated that the Veteran's arthritis did not appear until years after his military service.  It was also noted that the Veteran checked that he did not have recurrent back pain at the time of a March 1991 (Desert Storm) examination.  

A September 2015 VHA expert medical opinion was provided by an orthopedist.  The physician stated that he extensively reviewed the Veteran's chart and his complaints.  The physician indicated that all of the diagnoses in question in regards to the Veteran's lumbar and cervical spine issues (i.e., mechanical lumbar pain; lumbar somatic dysfunction; degenerative arthritis of the lumbar spine; mechanical cervical spine pain; cervical spondylosis; cervical somatic dysfunction; and degenerative disc disease of the cervical spine), could all be summarized under the two actual diagnoses of degenerative disc disease of the lumbar spine and degenerative disc disease of the cervical spine.  The physician indicated that all of the listed diagnoses for both the lumbar spine and the cervical spine were inter-related and clinically meant the same thing.  The physician maintained that although no images were obtained for review, he did feel that the Veteran did have diagnoses of degenerative disease of the lumbar and cervical spine based on the review of the clinical records and the official radiographic reports.  

The physician indicated that based on a review of the records, and his knowledge of the natural history of those disease processes (noted above), it was his opinion that the Veteran's degenerative disease of the lumbar and cervical spine were not caused by any injury or trauma sustained by the Veteran during his active duty tour from November 1990 to March 1991.  The physician commented that it was his opinion, however, that the Veteran's degenerative disease of the lumbar and cervical spine were aggravated by the harsh conditions during his deployment which caused flares and placed stress on his lumbar and cervical spine, which would advance his conditions more rapidly that if he was not placed in those conditions.  The physician maintained that it was his opinion that while the Veteran's tour of duty did not specifically cause the above diagnoses, he did believe they were aggravated and caused by rapid progressions of the conditions in question.  The physician indicated that it was likely that the symptoms did not manifest until after the Veteran's tour of duty was complete and he had separated from service in 1991.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board notes that there are several opinions of record regarding the etiology of the Veteran's claimed lumbosacral spine disability and cervical spine disability.  

The Board finds that the May 2011 examiner's opinions are less probative in this matter.  This is so because the examiner specifically stated that there was no documentation of the Veteran having any type of back injury, symptoms, or back and neck complaints while in his military service.  Thus, the opinion was not based on a completely accurate history.  For the similar reasons, the Board also finds that the January 2012 VA examiner's opinions are also less probative in this matter.  


In contrast, the Board finds the September 2015 VHA opinion persuasive and most probative as to the nexus element of the claims.  The VHA physician provided reasoned opinions with accompanying rationales, and essentially addressed the fact that the Veteran was treated for back and neck problems soon after his second period of service from November 1990 to March 1991.  

Therefore, the Board finds that the Veteran has a lumbosacral spine disability, best characterized as degenerative disc disease of the lumbosacral spine, and has a cervical spine disability, best characterized as degenerative disc disease and degenerative joint disease of the cervical spine, and that both had their onset during his period of active duty from November 1990 to March 1991.  Accordingly, when reasonable doubt is resolved in the Veteran's favor, service connection for degenerative disc disease and degenerative joint disease of the lumbosacral spine and for degenerative disc disease and degenerative joint disease of the cervical spine is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for degenerative disc disease and degenerative joint disease of the lumbosacral spine is granted.  

Service connection for degenerative disc disease and degenerative joint disease of the cervical spine is granted.  


REMAND

The remaining issues on appeal are entitlement to an initial higher (compensable) rating for CFS and entitlement to a TDIU.  

The Veteran was last afforded a VA examination, as to his service-connected CFS, in January 2012.  Since that time, in a January 2015 statement, the Veteran's attorney has specifically indicated that the Veteran reported in July 2013 that his chronic fatigue and muscle weakness affected his quality of life and that he was incapacitated every day of his life.  

The Veteran has not been afforded a VA examination, as to his service-connected CFS, in almost three years.  The evidence of record raises a question as to the current severity of the Veteran's service-connected CFS.  As such, the Board finds it necessary to remand this matter to afford him an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

As to the Veteran's claim for a TDIU, the Board has granted service connection for degenerative disc disease and degenerative joint disease of the lumbosacral spine and for degenerative disc disease and degenerative joint disease of the cervical spine.  Given this change in circumstances, and to accord the Veteran due process, the RO must readjudicate the issue of entitlement to a TDIU rating in light of the additional service-connected disabilities.

Further, the Board notes that the United States Court of Appeals for the Federal Circuit has held that VA is not always required to obtain a single examination that considers the combined effects of a veteran's service-connected disabilities in all TDIU claims.  See Geib v. Shinseki, 733 F.3d. 1350 (Fed. Cir. 2013).  However, in the Veteran's case, the Board finds that the record is insufficient to evaluate the combined effect of the Veteran's service-connected disabilities without such an opinion.  Therefore, the Veteran should be afforded a VA examination, with an opinion from an examiner, after a review of the entire claims file, as to the functional impairment from his service-connected disabilities, either alone or in the aggregate. 

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, these issues are REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for his service-connected disabilities since May 2012.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected CFS.  The entire claim files, including all electronic files, must be reviewed by the examiner.  All indicated tests should be conducted and all signs and symptoms of the Veteran's service-connected chronic fatigue syndrome must be reported in detail.  

The examiner must also describe the functional impairment from the Veteran's service-connected disabilities and comment as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, impair his ability to follow a substantially gainful occupation.  

The examiner must also suggest the type or types of employment, if any, in which the Veteran would be capable of engaging in with his current service-connected disabilities, given his skill set and educational background.  

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


